 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
          REGISTRATION RIGHTS AGREEMENT (this “Agreement”) among each purchaser
of 4.0% Series B Convertible Preferred Stock that is a Qualified Investor (as
defined in the hereinafter defined Chapter 11 Plan) (collectively, the
“Investors”) and the corporation (the “Company”) that will be a successor to
Dana Corporation, a Virginia corporation (“Dana”), under the chapter 11 plan of
reorganization of Dana and its debtor subsidiaries and affiliates that commenced
jointly administered cases under chapter 11 of Title 11 of the United States
Code (the “Chapter 11 Plan”).
R E C I T A L S
          WHEREAS, the Investors have, pursuant to the terms of various
Subscription Agreements by and among the Company and the Investors
(collectively, the “Subscription Agreements”), agreed to purchase shares of 4.0%
Series B Convertible Preferred Stock, par value $0.01 per share, of the Company
(the “Series B Preferred Stock”); and
          WHEREAS, the shares of Series B Preferred Stock are convertible into
shares of common stock, par value $0.01 per share, of the Company (the “Common
Stock”); and
          WHEREAS, the Company has agreed, as a condition precedent to the
Investors’ obligations under the Subscription Agreements, to grant the Investors
certain registration rights; and
          WHEREAS, the Company and the Investors desire to define the
registration rights of the Investor on the terms and subject to the conditions
herein set forth.
          NOW, THEREFORE, in consideration of the foregoing premises and for
other good and valuable consideration, the parties hereby agree as follows:
          SECTION 1. DEFINITIONS
          As used in this Agreement, the following terms have the respective
meanings set forth below:
          Allocation Priority: shall have the meaning set forth in
Section 2(b)(ii);
          Agreement: shall mean this Agreement among the Investors and the
Company;
          Commission: shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act;
          Exchange Act: shall mean the Securities Exchange Act of 1934, as
amended (or any successor act), and the rules and regulations promulgated
thereunder;
          Holder: shall mean any holder of Registrable Securities;

 



--------------------------------------------------------------------------------



 



          Initiating Holder: shall mean any Holder or Holders who in the
aggregate are Holders of more than 50% of the then outstanding Registrable
Securities;
          Maximum Number of Shares: shall have the meaning set forth in
Section 2(b)(ii);
          Person: shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;
          Pro Rata: shall have the meaning set forth in Section 2(b)(ii);
          Register, Registered and Registration: shall mean a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such registration statement;
          Registrable Securities: shall mean any (A) Series B Preferred Stock
held by the Investors, (B) shares of Common Stock issuable upon conversion of
the shares of Series B Preferred Stock held by the Investors, (C) other shares
of Common Stock acquired by the Investors after the date hereof unless acquired
in breach of any agreement between the Holder and the Company and (D) additional
securities of the Company issued as a dividend or other distribution with
respect to, or in exchange for or in replacement of any securities of the
Company held by the Investors, including but not limited to, those listed in
clauses (A), (B) and (C);
          Registration Expenses: shall mean all reasonable expenses incurred by
the Company in compliance with Section 2(a), (b) and (c) hereof, including,
without limitation, all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, reasonable fees and expenses of
one counsel for all the Holders, blue sky fees and expenses and the reasonable
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company, which shall
be paid in any event by the Company);
          security, securities: shall have the meaning set forth in Section 2(1)
of the Securities Act;
          Securities Act: shall mean the Securities Act of 1933, as amended (or
any successor act), and the rules and regulations promulgated thereunder; and
          Selling Expenses: shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and all fees and
disbursements of counsel for each of the Holders other than reasonable fees and
expenses of one counsel for all the Holders.

-2-



--------------------------------------------------------------------------------



 



     SECTION 2. REGISTRATION RIGHTS
     (a) Demand Registration.
     (i) Request for Registration. If the Company shall receive from an
Initiating Holder, at any time, a written request that the Company effect any
registration with respect to all or a part of the Registrable Securities, the
Company will:
     (1) promptly give written notice of the proposed registration,
qualification or compliance to all other Holders; and
     (2) as soon as practicable, use its reasonable best efforts to effect such
registration (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within ten (10) business days after written notice from the Company is given
under Section 2(a)(i)(1) above; provided, that the Company shall not be
obligated to effect, or take any action to effect, any such registration
pursuant to this Section 2(a):
(A) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;
(B) After the Company has effected one (1) such registration pursuant to this
Section 2(a) and such registration has been declared or ordered effective and
the sales of such Registrable Securities shall have closed; provided, however,
that a registration shall not be deemed to constitute a registration pursuant to
this Section 2(a) in the event that less than ninety percent (90%) of the
Registrable Securities held by Holders participating in the registration are
permitted to participate in such registration;
(C) If the Registrable Securities requested by all Holders to be registered
pursuant to such request do not have an anticipated aggregate public offering
price (before any underwriting discounts and commissions) of not less than an
amount equal to 10% of the aggregate purchase price of the Series B Preferred
Stock purchased by Investors pursuant to the Subscription Agreements;

-3-



--------------------------------------------------------------------------------



 



(D) During the period starting with the date thirty (30) days prior to the
Company’s good faith estimate of the date of filing of, and ending on the date
three (3) months immediately following the effective date of, any registration
statement pertaining to securities of the Company (other than a registration of
securities in a Rule 145 transaction under the Securities Act, with respect to
an employee benefit plan or with respect to the Company’s first registered
public offering of its stock); provided, that the Company is actively employing
in good faith all reasonable efforts to cause such registration statement to
become effective; provided, however, that the Company may only delay an offering
pursuant to this Section 2(a)(i)(2)(D) for a period of not more than thirty
(30) days, if a filing of any other registration statement is not made within
that period and the Company may only exercise this right once in any twelve
(12)-month period; or
(E) If the Company shall furnish to the Initiating Holders a certificate signed
by the President of the Company stating that in the good faith judgment of the
Board of Directors of the Company it would be seriously detrimental to the
Company or its stockholders for a registration statement to be filed in the near
future, in which case the Company’s obligation to use its best efforts to comply
with this Section 2(a) shall be deferred for a period not to exceed ninety
(90) days from the date of receipt of written request from the Initiating
Holders; provided, however, that the Company shall not exercise such right more
than once in any twelve (12)-month period.
The registration statement filed pursuant to the request of the Initiating
Holders may, subject to the provisions of Section 2(a)(ii) below, include other
securities of the Company that are held by Persons who, by virtue of agreements
with the Company, are entitled to include their securities in any such
registration (“Other Stockholders”). In the event any Holder requests a
registration pursuant to this Section 2(a) in connection with a distribution of
Registrable Securities to its partners or members, the registration shall
provide for the resale by such partners or members, if requested by such Holder.
The registration rights set forth in this Section 2 may be assigned, in whole or
in part, to any transferee of Registrable Securities (who shall be bound by all
obligations of this Agreement).
     (ii) Underwriting. If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2(a)(i).
If Other Stockholders request inclusion of their securities in the underwriting,
the Holders shall offer to include the securities of such Other Stockholders in
the underwriting and may condition such offer on their acceptance of the further
applicable provisions of this Section 2. The Holders whose shares are to be
included in such registration and the Company shall (together with all Other
Stockholders proposing to distribute their securities through such underwriting)
enter into

-4-



--------------------------------------------------------------------------------



 



an underwriting agreement in customary form with the representative of the
underwriter or underwriters selected for such underwriting by the Initiating
Holders and reasonably acceptable to the Company. Notwithstanding any other
provision of this Section 2(a), if the representative advises the Holders in
writing that marketing factors require a limitation on the number of shares to
be underwritten, the representative may limit the number of Registrable
Securities to be included in the registration and underwriting in accordance
with Section 2(b)(ii); provided that such allocation shall be made in the
following manner: (i) first, Pro Rata (as defined below) to Registrable
Securities and securities entitled to registration under the Series A
Registration Rights Agreement (as defined below), regardless of the number of
shares that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to securities that the Company desires to sell, and (iii), third,
securities for the account of Other Stockholders that the Company is obligated
to register pursuant to written contractual arrangements with such persons that
can be sold, Pro Rata, in the case of (ii) and (iii) without exceeding the
Maximum Number of Shares. If any Holder or Other Stockholder who has requested
inclusion in such registration as provided herein disapproves of the terms of
the underwriting, such Person may elect to withdraw therefrom by providing
written notice to the Company, the underwriter and the Initiating Holders. The
securities so withdrawn shall also be withdrawn from registration.
     (b) Company Registration.
     (i) If the Company shall determine to register any of its equity securities
either for its own account or for the account of Other Stockholders, other than
a registration relating solely to employee benefit plans, or a registration
relating solely to a Rule 145 transaction under the Securities Act, or a
registration on any registration form which does not permit secondary sales or
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of Registrable
Securities, the Company will:
     (1) promptly give to each of the Holders a written notice thereof (which
shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and
     (2) include in such registration (and any related qualification under blue
sky laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made by the
Holders within ten (10) days after receipt of the written notice from the
Company described in clause (1) above, except to the extent limited as set forth
in Section 2(b)(ii) below. Such written request may specify all or a part of the
Holders’ Registrable Securities. In the event any Holder requests inclusion in a
registration pursuant to this Section 2(b) in connection with a distribution of
Registrable Securities to its partners or members, the registration shall
provide for the resale by such partners or members, if requested by such Holder.
     (ii) Underwriting. If the registration of which the Company gives notice is
for a registered public offering involving an underwriting, the Company shall so
advise each of the Holders as a part of the written notice given pursuant to
Section 2(b)(i)(1) above. In such event, the right of each of the Holders to
registration pursuant to this Section 2(b)

-5-



--------------------------------------------------------------------------------



 



shall be conditioned upon such Holders’ participation in such underwriting and
the inclusion of such Holders’ Registrable Securities in the underwriting to the
extent provided herein. The Holders whose shares are to be included in such
registration shall (together with the Company and the Other Stockholders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected for underwriting by the Company.
Notwithstanding any other provision of this Section 2(b), if the representative
determines that marketing factors require a limitation on the number of shares
to be underwritten, the representative may limit the number of Registrable
Securities to be included in the registration and underwriting in accordance
with the allocation priority set forth below. The Company shall promptly advise
all holders of securities requesting registration of such limitation, and the
number of shares of securities that are entitled to be included in the
registration and underwriting (the “Maximum Number of Shares”) shall be
allocated in the following manner: (i) first, the securities that the Company
desires to sell, regardless of the number of shares that can be sold without
exceeding the Maximum Number of Shares; (ii) second, both (A) the securities
entitled to registration under the Registration Rights Agreement, dated on or
about the Effective Date (as defined in the Chapter 11 Plan), between
Centerbridge Capital Partners, L.P., Centerbridge Capital Partners Strategic,
L.P, Centerbridge Capital Partners SBS, L.P. and the Company (the “Series A
Registration Rights Agreement”) and (B) the Registrable Securities that can be
sold, all pro rata in accordance with the number of securities entitled to
registration under the Series A Registration Rights Agreement and Registrable
Securities, respectively, that each such holder of securities entitled to
registration under the Series A Registration Rights Agreement or Holder has
requested be included in such registration (such proportion is referred to
herein as “Pro Rata”), without exceeding the Maximum Number of Shares, and;
(iii) third, the Registrable Securities that can be sold, Pro Rata, without
exceeding the Maximum Number of Shares; and (iv) fourth, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses, the
securities for the account of Other Stockholders that the Company is obligated
to register pursuant to written contractual arrangements with such persons that
can be sold, Pro Rata, without exceeding the Maximum Number of Shares (the
foregoing allocation is referred to herein as the “Allocation Priority”). If any
of the Holders or any officer, director or Other Stockholder disapproves of the
terms of any such underwriting, he she or it may elect to withdraw therefrom by
providing written notice to the Company and the underwriter. Any Registrable
Securities or other securities excluded or withdrawn from such underwriting
shall be withdrawn from such registration.
          (c) Form S-3. The Company shall use its reasonable best efforts to
qualify for registration on Form S-3 for secondary sales. After the Company has
qualified for the use of Form S-3, the Holders shall have the right to request
up to four (4) registrations on Form S-3 (such requests shall be in writing and
shall state the number of shares of Registrable Securities to be disposed of and
the intended method of disposition of shares by such holders), provided, that
the Company shall not be obligated to effect, or take any action to effect, any
such registration pursuant to this Section 2(c):
     (i) Unless the Holder or Holders requesting registration propose to dispose
of shares of Registrable Securities having an aggregate price to the public
(before deduction

-6-



--------------------------------------------------------------------------------



 



of Selling Expenses) of more than an amount equal to 5% of the aggregate
purchase price of the Series B Preferred Stock purchased by Investors pursuant
to the Subscription Agreements;
     (ii) Within one hundred eighty (180) days of the effective date of the most
recent registration pursuant to this Section 2(c) in which securities held by
the requesting Holder could have been included for sale or distribution;
     (iii) In any particular jurisdiction in which the Company would be required
to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder;
     (iv) During the period starting with the date thirty (30) days prior to the
Company’s good faith estimate of the date of filing of, and ending on the date
three(3) months immediately following the effective date of, any registration
statement pertaining to securities of the Company (other than a registration of
securities in a Rule 145 transaction under the Securities Act or with respect to
an employee benefit plan); provided, that the Company is actively employing in
good faith all reasonable efforts to cause such registration statement to become
effective; provided, however, that the Company may only delay an offering
pursuant to this Section 2(c)(iv) for a period of not more than thirty
(30) days, if a filing of any other registration statement is not made within
that period and the Company may only exercise this right once in any twelve
(12)-month period; or
     (v) If the Company shall furnish to the Holders a certificate signed by the
President of the Company stating that in the good faith judgment of the Board of
Directors of the Company it would be seriously detrimental to the Company or its
stockholders for a registration statement to be filed in the near future, in
which case the Company’s obligation to use its best efforts to comply with this
Section 2(c) shall be deferred for a period not to exceed ninety (90) days from
the date of receipt of written request from the Holders; provided, however, that
the Company shall not exercise such right more than once in any twelve
(12)-month period.
The Company shall give written notice to all Holders of the receipt of a request
for registration pursuant to this Section 2(c)and shall provide a reasonable
opportunity for other Holders to participate in the registration; provided, that
if the registration is for an underwritten offering, the terms of
Section 2(a)(ii) above shall apply to all participants in such offering. Subject
to the foregoing, the Company will use its reasonable best efforts to effect
promptly the registration of all shares of Registrable Securities on Form S-3 to
the extent requested by the Holder or Holders thereof for purposes of
disposition. In the event any Holder requests a registration pursuant to this
Section 2(c) in connection with a distribution of Registrable Securities to its
partners or members, the registration shall provide for the resale by such
partners or members, if requested by such Holder.

-7-



--------------------------------------------------------------------------------



 



          (d) Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to this
Section 2 shall be borne by the Company, and all Selling Expenses shall be borne
by the Holders of the securities so registered pro rata on the basis of the
number of their shares so registered.
          (e) Registration Procedures. In the case of each registration effected
by the Company pursuant to this Section 2, the Company will keep the Holders, as
applicable, advised in writing as to the initiation of each registration and as
to the completion thereof. At its reasonable expense, the Company will:
     (i) keep such registration effective for a period of ninety (90) days;
     (ii) furnish such number of prospectuses and other documents incident
thereto as each of the Holders, as applicable, from time to time may reasonably
request;
     (iii) notify each Holder of Registrable Securities covered by such
registration at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and
     (iv) furnish, on the date that such Registrable Securities are delivered to
the underwriters for sale, if such securities are being sold through
underwriters or, if such securities are not being sold through underwriters, on
the date that the registration statement with respect to such securities becomes
effective, (1) an opinion, dated as of such date, of the counsel representing
the Company for the purposes of such registration, in form and substance as is
reasonably and customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the Holders
participating in such registration and (2) a letter, dated as of such date, from
the independent certified public accountants of the Company, in form and
substance as is reasonably and customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and if permitted by applicable accounting standards, to
the Holders participating in such registration.
     (f) Indemnification.
     (i) The Company will indemnify each of the Holders, as applicable, each of
its officers, directors and partners and members, and each Person controlling
each of the Holders, with respect to each registration which has been effected
pursuant to this Section 2, and each underwriter, if any, and each person who
controls any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any such
registration statement, prospectus, issuer free-writing prospectus, offering

-8-



--------------------------------------------------------------------------------



 



circular or other document, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse each of such Holders,
each of its officers, directors and partners and members, and each Person
controlling each of such Holders, each such underwriter and each Person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action; provided, that the Company will not be liable in
any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any untrue statement or omission based upon
written information furnished to the Company by the Holders or underwriter and
stated to be specifically for use therein; provided, however, that the
obligations of the Company to each of the Holders hereunder shall be limited to
an amount equal to the net proceeds to such Holder of securities sold in such
registration as contemplated herein.
     (ii) Each of the Holders will, if Registrable Securities held by it are
included in the securities as to which such registration, qualification or
compliance is being effected, severally and not jointly, indemnify the Company,
each of its directors and officers and each underwriter, if any, of the
Company’s securities covered by such a registration statement, each Person who
controls the Company or such underwriter, each Other Stockholder and each of
their respective officers, directors, partners and members, and each Person
controlling such Other Stockholder against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, issuer free-writing prospectus,
offering circular or other document made by such Holder in writing, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements by such Holder therein not
misleading, and will reimburse the Company, the underwriters, and such Other
Stockholders, and their respective directors, officers, partners, members,
Persons or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein; provided, however, that the obligations of each of the Holders
hereunder shall be limited to an amount equal to the net proceeds to such Holder
of securities sold in such registration as contemplated herein.
     (iii) Each party entitled to indemnification under this Section 2(f) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may

-9-



--------------------------------------------------------------------------------



 



participate in such defense at such party’s expense (unless the Indemnified
Party shall have reasonably concluded that there may be a conflict of interest
between the Indemnifying Party and the Indemnified Party in such action, in
which case the fees and expenses of counsel shall be at the expense of the
Indemnifying Party), and provided further, that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 2(f) unless the Indemnifying Party is
materially prejudiced thereby. No Indemnifying Party, in the defense of any such
claim or litigation shall, except with the prior written consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation. Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnifying
Party may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.
     (iv) If the indemnification provided for in this Section 2(f) is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions (or alleged statements or omissions) which
resulted in such loss, liability, claim, damage or expense, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
and of the Indemnified Party shall be determined by reference to, among other
things, whether the untrue (or alleged untrue) statement of a material fact or
the omission (or alleged omission) to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
     (v) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any underwritten public offering contemplated by this
Agreement are in conflict with the foregoing provisions, the provisions in such
underwriting agreement shall be controlling.
     (g) Information by the Holders.
     (i) Each of the Holders including securities in any registration shall
furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification or compliance referred to in this Section 2.

-10-



--------------------------------------------------------------------------------



 



     (ii) In the event that, either immediately prior to or subsequent to the
effectiveness of any registration statement, any Holder shall distribute
Registrable Securities to its partners or members, such Holder shall so advise
the Company and provide such information as shall be necessary to permit an
amendment to such registration statement to provide information with respect to
such partners or members, as selling security holders. Promptly following
receipt of such information, the Company shall file an appropriate amendment to
such registration statement reflecting the information so provided. Any
incremental expense to the Company resulting from such amendment shall be borne
by such Holder.
     (h) Rule 144 Reporting.
          With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of restricted securities
to the public without registration, the Company agrees to:
     (i) at all times make and keep public information available as those terms
are understood and defined in Rule 144 under the Securities Act (“Rule 144”);
     (ii) use its reasonable best efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act at any time after it has become subject to
such reporting requirements; and
     (iii) so long as a Holder owns any Registrable Securities, furnish to such
Holder, upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144, and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing the Holder to sell any such securities without registration.
          (i) Termination. The registration rights set forth in this Section 2
shall not be available to any Holder if, (i) in the written opinion of counsel
to the Company, all of the Registrable Securities then owned by such Holder
could be sold in any ninety (90)-day period pursuant to Rule 144(k) or are
otherwise freely saleable or (ii) all of the Registrable Securities held by such
Holder have been sold in a registration pursuant to the Securities Act or
pursuant to Rule 144.
          SECTION 3. INTERPRETATION OF THIS AGREEMENT
          (a) Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

-11-



--------------------------------------------------------------------------------



 



          SECTION 4. MISCELLANEOUS
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State without regard to conflicts
of law principles.
          (b) Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.
     (c) Notices.
     (i) All communications under this Agreement shall be in writing and shall
be delivered by hand or facsimile or mailed by overnight courier or by
registered or certified mail, postage prepaid:
     (1) if to the Company, to Dana Corporation (or the name of the Company),
4500 Dorr Street, Toledo, OH 43615, Attention: General Counsel and Secretary
(facsimile: (419) 535-4544), or at such other address or facsimile numbers as it
may have furnished in writing to the Holders, with a copy to Jones Day, 222 East
41st Street, New York, New York 10017 (facsimile: (212) 755-7306), Attention:
Marilyn W. Sonnie, Esq.; and
     (2) if to the Holders, to the address or facsimile provided by each Holder
in Schedule I to such Holder’s Subscription Agreement, or at such other address
or facsimile number as may have been furnished the Company in writing, with a
copy to Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY 10019
(facsimile: (212) 728-9536), Attention: Jeffrey R. Poss, Esq.
     (ii) Any notice so addressed shall be deemed to be given: if delivered by
hand or facsimile, on the date of such delivery; if mailed by overnight courier,
on the first business day following the date of such mailing; and if mailed by
registered or certified mail, on the third business day after the date of such
mailing.
          (d) Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, any consents, waivers and
modifications which may hereafter be executed may be reproduced by the Holders
by any photographic, photostatic, microfilm, microcard, miniature photographic
or other similar process and the Holders may destroy any original document so
reproduced. The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Holders in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.
          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon and be enforceable by the successors and assigns of each
of the parties.

-12-



--------------------------------------------------------------------------------



 



          (f) Entire Agreement; Amendment and Waiver. This Agreement constitutes
the entire understanding of the parties hereto relating to the subject matter
hereof and supersedes all prior understandings among such parties. This
Agreement may be amended, and the observance of any term of this Agreement may
be waived, with (and only with) the written consent of the Company and the
Holders holding a majority of the then outstanding Registrable Securities. Any
amendment or waiver effected in accordance with this Section 4(f) shall be
binding upon each Holder of Registrable Securities then outstanding (whether or
not such Holder consented to any such amendment or waiver).
          (g) Severability. In the event that any part or parts of this
Agreement shall be held illegal or unenforceable by any court or administrative
body of competent jurisdiction, such determination shall not affect the
remaining provisions of this Agreement which shall remain in full force and
effect.
          (h) Subscription. By executing and delivering a Subscription Agreement
to which this Agreement is attached as a schedule, each party thereto agreed to
be bound by the provisions of this Agreement. Execution and delivery of such
Subscription Agreement shall also be deemed to be execution and delivery of this
Agreement. The date of this Agreement is the Effective Date and the provisions
of this Agreement will be effective as of such date.

-13-